DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed on June 24, 2020 has been considered.

Information Disclosure Statement

The information disclosure statement filed on June 24, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The IDS is missing a copy of NPL reference 62/610,372.

	Specification

The disclosure is objected to because of the following informalities: “remote commuting modules 122” page 9, line 24) should be --  : “remote computing modules 122” --.
Appropriate correction is required.

	Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:”128” (Figs. 1B, 1C).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “seismic source” (claim 10), “intra-array sensor apertures” (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Objections

Claims 1, 8-10, and 17-19 are objected to because of the following informalities: 
- Claims 1 and 10, “the detected waveforms” lack antecedent basis; after “a first arriving P-wave” should insert – of the waveforms --.
- Claims 8, 9, 17, and 18, “given” should be deleted.
- Claim 19, after “a first arriving P-wave” (line 3) should insert – of the waveform data --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 10, “based upon the determined slowness of the first arriving P-wave, identifying the arrival of the first arriving S-wave at the array of sensors” is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to identify the arrival of the first arriving S-wave based on the determined slowness of the first  arriving P-wave. The specification discloses “identifying the arrival of the first arriving S-wave at the array of sensors based upon the determined slowness of the first arriving P-wave includes identifying a waveform having a slowness that is a given multiple of the determined slowness of the first arriving P-wave” (page 3, lines 20-23). However, the specification does not specify what the given multiple of slowness should be. For instance, the given multiple of slowness is needed to distinguish between a slow p-wave and an s-wave.
Claims 6, 15, and 19, “calculating the epicentral distance of the seismic source with respect to the array of sensors comprises using a relationship between (a) the time difference between the arrival of the first arriving S-wave and the arrival of the first arriving P-wave” is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make the calculation. The equation or formula for the calculation is not described.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 10, “determining slowness and back azimuth of the first arriving P-wave, by
analyzing a waveform of the P-wave” (claim 1, lines 9-10; claim 10, lines 10-11) seems redundant since the “slowness and back azimuth of the first arriving P-wave” has already been determined/monitored (see claim 1, lines 5-6; claim 10, lines 6-7) and is used to identify the first arrival of the P-wave (see claim 1, lines 7-8; claim 10, lines 8-9).

Claim 6, it is unclear if “the epicentral distance that is empirically determined”  (lines 4-5) is part of the calculating the epicentral distance step (line 1), since the epicentral distance has already been determined.

Claims 8, 9, 17, and 18, “slowness that is a given multiple of the determined slowness” is unclear. Is the slowness multiple times slower than the determined slowness?

The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 1, 10, and 19 recite an abstract idea of “identifying an arrival of a first arriving S-wave emitted from a seismic source at an array of sensors in real-time” (observation, evaluation, mental process), “continuously analyzing waveforms received by the sensors” (evaluation, mental process), “continuously monitoring back-azimuth and slowness data within the detected waveforms” (observation, evaluation, mental process), “identifying an arrival of a first arriving P-wave emitted from the seismic source at the array of sensors, based upon the back-azimuth and slowness data” (observation, evaluation, mental process), “determining slowness and back azimuth of the first arriving P-wave, by analyzing a waveform of the P-wave” (evaluation, mental process), “based upon the determined slowness of the first arriving P-wave, identifying the arrival of the first arriving S-wave at the array of sensors” (observation, evaluation, mental process). Claim 19 recites an abstract idea of “calculating an epicentral distance of the seismic source with respect to the array of sensors, based upon a time difference between the arrival of the first arriving S-wave at the array of sensors and the arrival of the first arriving P-wave at the array of sensors” (mathematical process), “in real-time with respect to the arrival of the first arriving S-wave at the array of sensors, locating an epicenter of the seismic source based on the epicentral distance and the back-azimuth of the first arriving P-wave” (mathematical process).
Under prong 2, step 2A, the abstract idea is not integrated into a practical application of the abstract idea.
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. an array of sensors (claim 10) is directed to insignificant extra-solution activities of data gathering (see MPEP 2106.05(g)). The generic computer processor (claim 10) does not take the claim limitations out of the abstract idea (see 2019 PEG, slide 63).
Accordingly, the additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
The remaining dependent claims 2-9, 11-18, and 21 do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
Claims 2-9 and 11-18 recite an abstract idea (identifying, calculating, locating …). The additional elements (e.g. seismic source, sensor apertures) do not perform the abstract idea. 
Claim 21, the apertures are not significantly more elements since they do not perform the abstract idea.
Accordingly, claims 1, 10, and 19 and their respective dependent claims 2-9, 11-18, and 21 are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Eisner et al. (US 2008/0151691).

Regarding claim 19, Eisner et al. discloses a method (Abstract) comprising:
detecting waveform data using an array of sensors (121, 131, paragraph 0033);
identifying arrival of a first arriving P-wave emitted from a seismic source at the array of sensors (paragraph 0009, lines 1-4);
calculating a back azimuth of the first arriving P-wave (paragraph 0009, lines 5-9);
identifying arrival of a first arriving S-wave emitted from the seismic source at the array of sensors (paragraph 0009, lines 3-4).

Eisner et al. does not expressly disclose calculating an epicentral distance of the seismic source with respect to the array of sensors based upon a time difference between the arrival of the first arriving S-wave at the array of sensors and the arrival of the first arriving P-wave at the array of sensors.

Eisner et al. discloses an epicentral distance of the seismic source with respect to the array of sensors (event distance from monitoring array, paragraph 0009, lines 4-5), the distance is based upon time arrivals of the S-wave and the P-wave (paragraph 0009, lines 11-12). It would have been obvious to determine a time difference between the arrival of the first arriving S-wave at the array of sensors and the arrival of the first arriving P-wave at the array of sensors, using the arrival times. Accordingly, it would have been obvious to calculate an epicentral distance of the seismic source with respect to the array of sensors based upon a time difference between the arrival of the first arriving S-wave at the array of sensors and the arrival of the first arriving P-wave at the array of sensors.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Eisner et al. with a time difference between the arrival of the first arriving S-wave at the array of sensors and the arrival of the first arriving P-wave at the array of sensors for the purpose of calculating an epicentral distance of the seismic source with respect to the array of sensors.

While Eisner et al. further does not expressly disclose in real-time with respect to the arrival of the first arriving S-wave at the array of sensors, locating an epicenter of the seismic source based on the epicentral distance and the back-azimuth of the first arriving P-wave, Eisner et al. discloses an epicentral distance (distance of event from array, paragraph 0009, lines 11-12) and the back-azimuth of the first arriving P-wave (paragraph 0009, lines 9-12) upon detection of the S-wave (paragraph 0009, lines 3-5). It would have been obvious to locate an epicenter of the seismic source based on the epicentral distance and the back-azimuth of the first arriving P-wave in real-time with respect to the arrival of the first arriving S-wave at the array of sensors.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Eisner et al. with the epicentral distance and the back-azimuth of the first arriving P-wave for the purpose of locating an epicenter of the seismic source (event) in real-time with respect to the arrival of the first arriving S-wave at the array of sensors.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Eisner et al. as applied to claim 19 above, and further in view of Molenaar et al. (WO 2016/091972) and Guigne et al. (US 8,867,307).

Regarding claim 21, Eisner et al. as modified discloses the claimed limitations as discussed above, except the array of sensors has intra-array sensor apertures of less than 350 meters.

Molenaar et al. discloses that seismic array of geophones or hydrophones have relatively small aperture (paragraph 0027, lines 8-10), while Guigne et al. discloses size of seismic sensor aperture are selected for image resolution.
 
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum of workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Eisner et al. as modified with an array of sensors having intra-array sensor apertures of less than 350 meters (small apertures, Molenaar et al.) for the purpose of providing an optimum image solution (optimum image resolution, Guigne et al.) as suggested by Molenaar et al. and Guigne et al..

	Prior Art Note

	Claims 1-8 do not have prior art rejections.
The combination as claimed wherein a method comprising identifying an arrival of a first arriving P-wave emitted from the seismic source at the array of sensors, based upon the back-azimuth data; and based upon the determined slowness of the first arriving P-wave, identifying the arrival of the first arriving S-wave at the array of sensors (claims 1, 10) is not disclosed, suggested, or made obvious by the prior art of record.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Joswig-doc, NPL reference discussed in the Written Opinion, does not seem to teach claims 1 and 10, since pages 122, 123, and 125 discussed in the Written Opinion are not in the submitted reference (confirmed by STIC). 
Eisner et al. (US 2008/0151691) discloses a method and apparatus (Abstract) comprising:
identifying an arrival of a first arriving S-wave emitted from a seismic source at an array of sensors in real-time (Abstract, lines 1-4; 20, Fig. 2), by:
continuously analyzing waveforms received by the sensors (121, 131, 
paragraph 0033);
continuously monitoring back-azimuth and slowness data within the 
detected waveforms (paragraph 0021);
determining back azimuth of the first arriving P-wave, by analyzing a 
waveform of the P-wave (paragraph 0009, lines 5-9).
	Eisner et al. is silent about
identifying an arrival of a first arriving P-wave emitted from the seismic 
source at the array of sensors, based upon the back-azimuth and slowness data;
determining slowness of the first arriving P-wave, by analyzing a 
waveform of the P-wave; and
based upon the determined slowness of the first arriving P-wave, 
identifying the arrival of the first arriving S-wave at the array of sensors.
	Wu et al. (US 2021/0199832) discloses a slowness profile value is associated with S-waves or a slowness profile value is associated with P-waves and wherein the slowness profile is obtained using a zero offset, check shot VSP survey, or a sonic log. Thus, Wu et al. suggests that it would have been obvious to determine slowness of the first arriving P-wave, by analyzing a waveform of the P-wave. However, Wu et al. is silent about identifying an arrival of a first arriving P-wave emitted from the seismic source at the array of sensors, based upon the back-azimuth data; and based upon the determined slowness of the first arriving P-wave, identifying the arrival of the first arriving S-wave at the array of sensors.
	Miyajima et al. (US 2019/0100407) discloses “P-waves travel much faster than S-waves, while S-waves travel at a relatively slow rate. Thus, there is usually a time lag between arrival of P-waves and S-waves, and it takes a longer time for S-waves to arrive at a detection point as the point gets farther away from the epicenter of an earthquake (paragraph 0058, lines 7-8)”. Thus, Miyajima et al. suggests identifying the arrival of the first arriving S-wave based upon the first arriving P-wave, but not based upon the determined slowness of the first arriving P-wave.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        June 8, 2022